K.K. HALL, Circuit Judge:
Officials of the North Carolina Department of Human Resources (“DHR”) and the North Carolina Teachers’ and State Employees’ Retirement System (the “Retirement System”) appeal from the district court’s order granting summary judgment and awarding attorneys’ fees to plaintiffs. Plaintiffs cross-appeal, contesting the interest component of the judgment. We affirm in part, vacate in part, and remand for a redetermination of attorneys’ fees.
Plaintiffs, visually handicapped persons who operate vending stands in North Carolina, brought this class action, pursuant to the Randolph-Sheppard Act (the “Act”), 20 *456U.S.C. §§ 107 et seq., to recover monies diverted from them as employer contributions to the Retirement System. The district court ruled that DHR violated plaintiffs’ rights under the Act when it deducted employer contributions to the Retirement System from vending stand proceeds. It held that plaintiffs are entitled to recover those contributions from the Retirement System with interest at the rate of four percent. The district court ruled, however, that recovery would be barred by the three-year statute of limitations in the case of vendors who withdrew from the Retirement System more than three years before commencement of the action, and that recovery should be reduced by the amount of any disability retirement, disability salary continuation, or death benefits received by individual plaintiffs. Additionally, the court awarded plaintiffs attorneys’ fees and costs.
In calculating the amount of attorneys’ fees, the district court first determined lodestar figures for plaintiffs’ counsel, Sanford, Adams, McCullough & Beard (“SAMB”), and Charles R. Hassell, by multiplying reasonable hourly rates by reasonable hours expended. It then made upward adjustments to those figures through application of factors listed in this Court’s decision in Barber v. Kimbrell’s, Inc., 577 F.2d 216, 226 (4th Cir.), cert. denied, 439 U.S. 934, 99 S.Ct. 329, 58 L.Ed.2d 330 (1978) (adopting the twelve factors set forth in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974)). The court increased both figures ten percent due to the complexity and novelty of the case, another ten percent due to the case's contingent nature, and an additional five percent in view of the results obtained. The district court further enhanced the lodestar amount for SAMB by an additional ten percent because of the reputation, ability, and experience of counsel.
On appeal, DHR and the Retirement System raise a number of contentions: (1) that the district court erred in ruling that the eleventh amendment does not bar recovery from the Retirement System; (2) that the district court erred in holding that the DHR defendants violated the Act; (3) that the district court erred in ruling the Retirement System liable in equity to plaintiffs; (4) that the district court abused its discretion in the award of attorneys’ fees to plaintiffs’ counsel; (5) that the district court erred in holding that the statute of limitations does not bar recovery of employer contributions made more than three years before the action was filed; and (6) that the district court erred in failing to hold that recovery was barred for vendors who left their employment before the limitation period but who did not withdraw their employee contributions to the program. In their cross-appeal, plaintiffs allege that the district court erred by awarding them only four percent interest rather than investment income at fair market rates on the funds diverted from them to the Retirement System as employer contributions.
With the exception of the attorneys’ fees issue, we reject as meritless appellants’ contentions one through five for the reasons stated by the district court. Almond v. Boyles, 612 F.Supp. 223 (E.D.N.C. 1985) . We find no merit in their sixth allegation. Likewise, we determine that plaintiffs’ cross-appeal must fail, as the district court did not abuse its discretion in awarding plaintiffs only four percent interest. Therefore, the judgment below is affirmed as to these issues.
With respect to the award of attorneys’ fees, we conclude that the district court applied the wrong standard in calculating the award. As we recently noted in Daly v. Hill, 790 F.2d 1071, 1078-79 (4th Cir. 1986) , the latest Supreme Court decisions on this matter, Blum v. Stenson, 465 U.S. 886, 104 S.Ct. 1541, 79 L.Ed.2d 891 (1984), and Hensley v. Eckerhart, 461 U.S. 424, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983), make clear that “[a] fee based upon reasonable rates and hours is presumed to be fully compensatory without producing a windfall.” Under Blum and Hensley, upward adjustments of the lodestar amount based *457on the other factors listed in Barber are not favored and are appropriate only where exceptional circumstances are present. Moreover, many of these additional factors are normally subsumed in initially determining the lodestar figure. Blum, 104 S.Ct. at 1548-49, Hensley, 461 U.S. at 434 n. 9, 103 S.Ct. at 1940 n. 9.*
In the instant case, the district court calculated lodestar figures for plaintiffs’ counsel and then increased the two lodestar amounts thirty-five percent and twenty-five percent, respectively, based on its application of various Barber factors. We find nothing in the record to indicate that the district court identified any exceptional circumstances which warrant such increases. We conclude, therefore, that under Blum and Hensley, this enhancement of the lodestar figures was improper. Accordingly, we vacate and remand to the district court for a redetermination of appropriate attorneys’ fees in light of Blum and Hensley and our decision in Daly.
AFFIRMED IN PART, VACATED IN PART, AND REMANDED.

 The complexity or novelty of the case, the quality of representation, and the results obtained are Barber factors which are generally subsumed within the factors used to calculate a reasonable fee and do not normally provide an independent basis for increasing the fee award. Blum, 104 S.Ct. at 1548-49.